2013 UT App 16
_________________________________________________________

               THE UTAH COURT OF APPEALS


                          STATE OF UTAH,

                        Plaintiff and Appellee,

                                  v.

                           DALE STEVENS,

                      Defendant and Appellant.

                       Per Curiam Decision
                          No. 20100756‐CA
                       Filed January 25, 2013

                Eighth District, Vernal Department
                 The Honorable John R. Anderson
                          No. 081800288

           Ryan B. Evershed, Attorney for Appellant
 John E. Swallow and Brent A. Burnett, Attorneys for Appellee

           Before JUDGES MCHUGH, VOROS, and ROTH.


PER CURIAM:

¶1     Dale Stevens seeks to appeal the trial court’s June 2010
ruling requiring that the State clean or replace the hard drive on
Stevens’s computer before returning it to him. We dismiss the
appeal for lack of jurisdiction.

¶2      Stevens was convicted on one charge of obstruction of
justice after a jury trial in February 2010. He was sentenced in April
2010. In May 2010, Stevens filed a pro se notice of appeal, stating
that the trial had been held in February and the matter was ripe for
appeal. The notice identified his criminal conviction as the subject
                           State v. Stevens


of the appeal, and the notice was timely filed after sentencing.
Accordingly, the notice of appeal was sufficient to attach this
court’s jurisdiction to review Stevens’s conviction and sentence. See
State v. Bowers, 2002 UT 100, ¶ 5, 57 P.3d 1065 (noting that the
sentence is the final order from which to appeal in a criminal case).

¶3     However, in his brief on appeal, Stevens does not challenge
his conviction or sentence. Rather, he attempts to challenge the trial
court’s later ruling that the hard drive in his computer, which was
seized as evidence, must be cleaned or replaced prior to its return.
This issue is not within the scope of this appeal.

¶4      A notice of appeal must designate the judgment or order
from which the appeal is taken. See Utah R. App. P. 3(d). “This
requirement is jurisdictional because the object of a notice of appeal
is to advise the opposite party that an appeal has been taken from
a specific judgment in a particular case.” In re B.B., 2002 UT App 82,
¶ 9, 45 P.3d 527. The notice of appeal in this case clearly targeted
Stevens’s conviction and was effective only as to the conviction and
sentence.

¶5      Indeed, the ruling now challenged on appeal was not yet
made at the time the notice of appeal was filed. The issue of the
return of the computer was raised at sentencing, and the trial court
set the matter for an evidentiary hearing. There was no announced
ruling regarding the computer at the sentencing hearing, so this
issue does not come within the scope of either the notice of appeal
or the savings provision of rule 4(c) of the Utah Rules of Appellate
Procedure. See Utah R. App. P. 4(c) (providing that a notice of
appeal filed after the announcement of a decision but before the
entry of a formal order “shall be treated as filed after such entry
and on the day thereof”).

¶6     In sum, the notice of appeal was timely filed from a final
order in a criminal case and invoked this court’s jurisdiction to
consider an appeal of the conviction or sentence. However, the




20100756‐CA                       2                 2013 UT App 16
                          State v. Stevens


issue raised is beyond the scope of this appeal and this court lacks
jurisdiction to address it.

¶7     Dismissed.




20100756‐CA                      3                 2013 UT App 16